Citation Nr: 1143639	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  01-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for muscle spasms of the lower back (referred to hereinafter simply as "back disability").


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and P.M.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1966 and from September 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.  Among the many issues decided therein, it was determined that new and material evidence to reopen a claim of entitlement to service connection for a back disability had not been submitted.

Thereafter, the Veteran perfected an appeal.  The Board remanded several issues, including the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a back disability, in July 2008 for a hearing to be conducted because the previous June 2002 Central Office hearing was before a member of the Board who had retired.

A Travel Board hearing, at which both the Veteran and P.M. testified, was convened before the undersigned Veterans Law Judge in July 2009.  A transcript of this hearing was associated with the claims file.

In an April 2010 decision, the Board found, among other things, that new and material evidence had been submitted to reopen a claim for service connection for a back disability.  Service connection for this disability was denied, however.

The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an April 2011 Joint Motion for Partial Remand (JMR), the Veteran and the VA Secretary ("the parties") requested that the portion of the Board's April 2010 decision denying service connection for a back disability be vacated and remanded.  An Order granting the JMR was issued by the CAVC later in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the issue of entitlement to service connection for a back disability must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

The JMR cited 38 C.F.R. § 3.159(c)(4)(i) (2011) and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), for the proposition that VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, and (4) insufficient competent medical evidence of record to decide the claim.  The JMR pointed out that all evidence of record, both medical and lay, is to be considered pursuant to 38 U.S.C.A. § 5103A(d)(2) (2011) in determining whether a medical examination is necessary.  It was further pointed out the Court's holding in McLendon that the third of the aforementioned requirements established a low threshold.

Next, the JMR referenced findings made in the April 2010 Board decision that the first two requirements for obtaining a VA medical examination were satisfied.  It specifically was noted in this regard that the Veteran has a current back disability and that he received treatment regarding his back during service in November 1967.  They then noted with respect to the third requirement for obtaining a VA medical examination that the Board acknowledged the Veteran's assertion that he had experienced back pain since service but did not weigh the credibility of this lay evidence under the low threshold mandated in McLendon.  As such, the parties agreed that the Board "must provide adequate reasons and bases to explain whether the lay evidence regarding continuity of [the Veteran's] back pain symptoms . . . is sufficient to trigger the low threshold required to obtain a medical examination under McLendon."

An April 2011 Order of the Court granted the parties JMR, as noted in the introduction.  The Board has no discretion and must comply with this Order.  Such compliance extends to the terms of the agreement struck by the parties that forms the basis of the JMR.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  As such, it must be determined either that the requirements, particularly the third requirement, for obtaining a VA medical examination have been satisfied or that these requirements have not been satisfied.  An adequate explanation of the conclusion reached and how it was reached must be supplied.

In view of the observations in the JMR, the Board finds that the Veteran's assertion of persistent back pain since service is sufficient to satisfy the low threshold regarding the third requirement for obtaining a VA medical examination.  This evidence indicating that a disability may be associated with service is credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  It was noted in the April 2010 decision that the Veteran was treated regarding his back in the late 1960's and early to mid 1970's, immediately following his separation from service, as well as in 1990 and 2009.  As pointed out by the Board in this decision, his treatment history therefore has significant gaps.  Yet the fact that the medical evidence does not support the Veteran's assertion of back pain which has persisted since service is not enough to find that he lacks credibility in that regard.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  That there is sporadic post-service treatment regarding his back rather provides at least some support for his assertion.  He therefore shall be afforded the benefit of the doubt at this stage with respect to the credibility of the assertion.  

While the Veteran's lay assertion regarding continuity of his back pain since service indicates that his back disability may be associated with such service, the Board notes that such a nexus has not been conclusively established or conclusively ruled out.  The fourth and final requirement for obtaining a VA medical examination accordingly has been satisfied.  

It follows that the Veteran must be afforded such an examination.  A remand is necessary to accomplish this task.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  Following completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any back disability, to include muscle spasms of the lower back, found to be present.  The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  Thereafter, the examiner shall opine as to the diagnosis of any existing back disability.  For each such disability diagnosed, the examiner then shall opine with respect to etiology as to whether it is at least as likely as not that the any such disability was incurred in, as a result of, or aggravated by, the Veteran's active duty service.  If an arthritis disability is diagnosed, the examiner additionally shall opine as to whether it manifested within one year following the Veteran's separation from service and, if so, comment on the severity of the disability during this period.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each diagnosis provided and etiology opinion rendered.  With respect to continuity of symptomatology, the examiner shall presume that the Veteran's assertion of persistent back pain since service is credible.  Each of the above actions shall be documented fully in an examination report.

3.  Finally, readjudicate the issue of entitlement to service connection for a back disability.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


